Citation Nr: 1727993	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-38 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a neck disorder, claimed as arthritis and joint pain.

3.  Entitlement to service connection for a left knee disorder, claimed as arthritis and joint pain.

4.  Entitlement to service connection for a right knee disorder, claimed as arthritis and joint pain.

5.  Entitlement to service connection for a left shoulder disorder, claimed as arthritis and joint pain.

6.  Entitlement to service connection for a right shoulder disorder, claimed as arthritis and joint pain.

7.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected peripheral neuropathy of the bilateral lower extremities.

8.  Entitlement to a higher initial rating for a peripheral neuropathy of the left lower extremity, in excess of 10 percent prior to November 16, 2011, and in excess of 20 percent, thereafter.

9.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity, in excess of 10 percent prior to November 16, 2011, and in excess of 20 percent, thereafter.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

11.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2009, the RO denied service connection for disabilities of the left hip, neck, knees, shoulders, and right ankle.  The RO granted service connection for peripheral neuropathy of the bilateral lower extremities in January 2011, assigning a 10 percent rating for each extremity, effective June 14, 2010.  In a September 2012 rating decision, the RO granted increased ratings of 20 percent for peripheral neuropathy of the bilateral lower extremities, each effective November 16, 2011.  The Veteran has not indicated that he is satisfied with these ratings.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran and his wife testified at an RO hearing in January 2012.  In March 2013, the Veteran and his wife also testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

This case was previously before the Board in April 2014, at which time, in pertinent part, the Board remanded the issues on appeal for further development.  The case is now returned for appellate review.  

The issue of entitlement to a TDIU was raised by the record as part of the Veteran's initial rating claim for peripheral neuropathy of the lower extremities.  See, e.g., U.S. Social Security Administration (SSA) records; Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim also was formally filed in November 2015 and adjudicated by the RO in May 2016.

Additional evidence that had not been considered by the RO has been added to the record since the latest supplemental statement of the case in May 2016.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran waived RO consideration of the evidence.

Also the evidence shows the issue of SMC based on need for aid and attendance has been raised by the record.  Thus, this matter is addressed by the Board below.  See 38 C.F.R. § 3.350 (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

The issues of entitlement to a TDIU and SMC based on need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a left hip disability, characterized as osteoarthritis, that is etiologically related to his military service.

2.  The preponderance of the competent and credible evidence indicates that the Veteran's current disabilities of the knees, shoulders, neck, and right ankle, began years after active service and were not caused by any incident of service.  The most probative evidence also indicates that the right ankle disability is not related to the service-connected peripheral neuropathy of the bilateral lower extremities.

3.  The peripheral neuropathy of the bilateral lower extremities is associated with moderately severe incomplete paralysis of the sciatic nerve on both sides.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability, characterized as osteoarthritis, have been met. 38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a neck disorder, claimed as arthritis and joint pain, have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left knee disorder, claimed as arthritis and joint pain, have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a right knee disorder, claimed as arthritis and joint pain, have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for a left shoulder disorder, claimed as arthritis and joint pain, have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for a right shoulder disorder, claimed as arthritis and joint pain, have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

7.  The criteria for service connection for a right ankle disorder, to include as secondary to service-connected peripheral neuropathy of the bilateral lower extremities, have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

8.  The criteria for a 40 percent rating for peripheral neuropathy of the left lower extremity have been met for entire appeals period, effective June 14, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).

9.  The criteria for a 40 percent rating for peripheral neuropathy of the right lower extremity have been met for entire appeals period, effective June 14, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that the duties to notify and assist have been met.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  May 2009, September 2010, and November 2015 correspondence from VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  

VA has also satisfied the duty to assist.  The claims folder contains service medical records, VA medical center records, and private treatment records.  The Veteran has not made VA aware of any relevant records that have not been obtained.

The Veteran underwent VA examinations in October 2010 and December 2015, with addendum medical opinions in May 2016.  The examinations include objective findings necessary for rating purposes and collectively discuss the etiology of the Veteran's claimed disabilities.  

In a July 2016 statement, the Veteran took issue with the fact that the examinations conducted to address his neuropathy were not conducted by a neurologist, which was not consistent with the requirements of the Board's remand.  While the Board remand in April 2014 noted that a VA neurological examination should be provided to assess the present severity of the Veteran's peripheral neuropathy, the remand did not specifically require that a neurologist perform the peripheral neuropathy examination.  Moreover, in Cox it was determinate that VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination).  The Board does not find any deficiencies with the VA examinations and medical opinions that were provided by the VA clinicians (physician in December 2015 and May 2016, and physician assistant in October 2010) with respect to the peripheral neuropathy.  In fact, the findings in these examinations support the Board's grant for higher ratings in this appeal.  Additional examination is not warranted.

The Veteran gave testimony at an RO hearing.  VA also afforded the Veteran the opportunity to give testimony before the Board.  Both hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2016).

The Veteran's service connection claim for a left hip disability has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Service Connection

Service connection is established if it is shown the Veteran has a disability resulting from an injury sustained or a disease contracted in the line of duty during active service, or for aggravation during service of a pre-existing condition beyond the natural progression of the disorder.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016).  Only disabilities listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other disabilities initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Arthritis is a chronic disability.  38 C.F.R. § 3.309(a) (2016).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, and therefore will be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

In Wagner v. Principi, 370 F.3d 1089, 1092 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing VAOPGCPREC 3-2003, held that the government (VA) must show clear and unmistakable evidence of both [emphasis added not in decision] a preexisting condition and a lack of in-service aggravation to over the presumption of soundness under § 1111 [§ 311].  The Federal Circuit also considered 38 U.S.C.A. § 1153 (§ 353) and 38 C.F.R. § 3.306 in rebutting the presumption of soundness. 

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the United States Court of Appeals for Veterans Claims stated that the controlling law to rebut the presumption under 38 U.S.C. § 1111 required clear and unmistakable evidence of both preexistence (the preexistence prong) and lack of aggravation (the aggravation prong), citing Wagner. 

A.  Left Hip Disorder

The Veteran filed his service connection claim for his left hip in 2008 asserting that his left hip disability was aggravated by his military service.  

The issue of a preexisting disability has been raised by the record in this case.  An April 1968 induction examination shows normal clinical evaluation of the lower extremities.  However, on the report of medical history in April 1966, the Veteran reported a broken pelvis prior to service in 1959.  The examining clinician noted that the Veteran fractured his pelvis six years ago with no sequelae.  

During service, the Veteran was seen several times in January 1967 with complaints of left hip pain with walking.  His history of fractured pelvis was noted.  Physical examination showed muscle tenderness.  It was noted that he had possible arthritis, but x-rays were negative.  The impression was muscle strain.  The Veteran was put on a limited profile.  A February 1967 orthopedic clinic note shows the Veteran reported having fractured his pelvis in a motorcycle accident five years ago and had complaints of left hip pain since basic training.  X-rays showed a questionable fracture of the ramus in the right pelvis.  A March 1967 physical profile record shows the Veteran was medically qualified for limited duty because of an old fracture to the pelvis.

At separation from service, the report of medical history in September 1968 shows complaints of swollen or painful joints.  It was noted that the Veteran had been treated for left hip pain in February and March 1967 until his temporary profile expired.  Clinical evaluation of the lower extremities at separation from service in September 1968 was normal.

A May 2016 VA medical opinion was provided.  The examiner found that there was no clear and unmistakable evidence that the Veteran had a pre-existing left hip disability.  While the examiner noted the Veteran's reports of a fractured left pelvis, it was noted that there were no medical records showing that he had fractured the left pelvis prior to service, and his left hip was normal at entry into service in 1966.  The examiner also noted that a November 2010 x-ray examination showed no evidence of fracture of the left hip.  In addition, the examiner found that as there was no clear and unmistakable evidence that a pre-existing left hip disorder existed prior to service, it was less likely than not that a pre-existing disorder was aggravated beyond the natural process during service.  

A private medical opinion was provided in July 2016, however, that there was enough medical data for the physician to conclude that there was a pre-existing condition of a broken pelvis/hip prior to the Veteran's military service.  The physician noted that the medical records documented the fracture as well as the medical treatment he received for it.  Specifically, it was noted that the records listed a broken pelvis sustained in 1959 prior to military service, and the medical treatment for it in service.  The physician noted that the Veteran's 1966 induction report of medical history indicated all previous broken bones, including a broken pelvis in 1959.  The Veteran's 1968 separation report of medical history also indicated swollen and painful joints after two years in the Army, as well as medical testing in the hip in February 1967.  The chronological record of medical care noted a diagnosis of possible arthritis; and in March 1967 an Army doctor prescribed treatment for a pre-existing fracture of the pelvis/ hip by issuing a physical profile record, which limited physical duties for 90 days.

The Veteran also submitted buddy statements from family members in July 2016 attesting to the fact that the Veteran was in a motorcycle accident in 1959 and fractured his left pelvis/hip as a result of the accident.

As there is not an accord as to the medical opinions of record, the Board finds that the evidence does not show clear and unmistakable evidence that the Veteran had a pre-existing left hip disability.  While the fractured pelvis has been documented in multiple sources, given that the medical opinion in May 2016 found that there was no record of any fracture in the left hip, the medical evidence in this case is not clear and unmistakable as to a pre-existing disability.  Thus, the Veteran is presumed sound at entry into service.  Therefore, the issue is whether the Veteran's present left hip disability was incurred during his military service.  See 38 C.F.R. § 3.304(b).

In an April 2009 statement the Veteran indicated that he had arthritis in service and continued to suffer from pain in his left hip due to arthritis since his military service.  He believed that his military service including constant marching and standing in formation in basic training accelerated the onset of his problem.  He testified at the March 2013 Board hearing that he broke his pelvis in 1959 at the age of 15 and was out of school for about six months.  See March 2013 Board hearing transcript, pp. 17-18.  He recalled being told no sports because of his hip, but did not have any problems with his hip before being drafted into the U.S. Army.  Id. at 18.  He testified that his military service aggravated his left hip disability and that he continued to have flare-ups after he left service.  Id. at 18-20.

The Veteran underwent a VA examination in December 2015.  It was noted that the Veteran sustained a fractured left hip five years prior to being admitted to the service, but there was no record as to where the left pelvis fracture occurred.  Since his time in service he had had left-sided groin pain that he stated after service improved to a "dull ache" as opposed to being "throbbing, sharp pain with difficulty walking" in service.  

The Veteran's lay assertions of having left hip pain since service from basic combat is credible, as it is consistent with the circumstances of the Veteran's service that he would have had prolonged standing and marching during basic training, and suffered left hip pain as a result of this.  See 38 U.S.C.A. § 1154(a).  The service treatment records are consistent with the Veteran's complaints; and current diagnoses of record include osteoarthritis in the left knee.

A private medical opinion in April 2010 notes that the Veteran's excessive marching and standing while his body was supporting heavy military equipment in a cold weather climate created the conditions for arthritis and joint pain.

A November 2010 VA examination report notes that the Veteran developed left hip pain on the left side after a strenuous march in 1967.  He reported that over his career he had had intermittent left hip pain and when evaluated by an orthopedic surgeon in 2005, it was discovered that he had osteoarthritis of the left hip.  On physical examination, the examiner found that the left hip was normal, though there was pain in some ranges of motion.  X-rays showed no evidence of fracture, dislocation, or arthritis.  The diagnosis was arthralgia of the left hip without evidence of mechanical explanation why he had loss of motion.  The examiner found that the Veteran's left hip condition was less likely as not caused by or a  result of an injury occurring in 1967, as there was no hip disease on examination.

A December 2015 VA examination report noted, however, that the examiner found it difficult to accept that the 2010 image was normal given the Veteran's history and current physical evaluation.  The examiner found that the current clinical picture was left hip osteoarthritis.

The May 2016 examiner found that even if there was clear and unmistakable evidence that such a hip condition existed,  it was less likely than not that the current left hip disorder began during active service, because there was a normal separation examination and no record of a left hip pathology or complaint that could be established.  The examiner further noted a private medical opinion in April 2010 and noted that the Veteran's arthralgia in the left hip was more likely than not the result of the Veteran's aging and genetics, than any alleged trauma.

In assessing the evidence, even though the November 2010 VA examiner found that the Veteran's left hip disorder was not related to service because there was no present disability in the hip, the examiner did not account for the limited and painful motion in the left hip on examination in November 2010.  Also, the December 2015 VA examiner later questioned the November 2010 VA examiner's assessment of no arthritis in the left hip, and found instead that the Veteran had osteoarthritis in the left hip based on clinical evaluation.  Thus, the probative value of the November 2010 VA medical opinion is undermined.

In addition, while the May 2016 VA examiner noted that the Veteran's left hip disability was not related to military service, the basis of the opinion was that there was no record of left hip pathology or complaint.  However, this is an inaccurate premise, as the service treatment records show multiple complaints and treatment for the left hip in service; and post service evidence shows a diagnosis of left hip osteoarthritis in 2015.  The Veteran also has submitted competent and credible statements concerning his left hip pain in service and since his service.  Therefore, the probative value of the May 2016 medical opinion, as it concerns the etiology of the Veteran's left hip disability, is undermined, as well.  

After a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reports of in-service symptoms concerning his left hip, the military records showing treatment in service for the left hip, and the medical opinion in April 2010 noting that the Veteran's  arthritis was a result of the excessive marching and standing while his body was supporting heavy military equipment in a cold weather climate are persuasive evidence in favor of service connection.  

Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a left hip disability, characterized as osteoarthritis in the left hip, is granted.


B.  Neck, Knees, and Shoulders 

The Veteran claims that his arthritis in the neck, knees, and shoulders is due to his military service from picking up projectiles weighing 200 plus pounds and carrying them on his shoulder while walking on non-level ground up and down hills.  See March 2013 Board hearing transcript, p. 25.  He recalled after this having pain in his neck and shoulders.  Id.  He further said that he marked "swollen joints" at separation from service to include his shoulders, knees, and neck.  Id. at 26.  

The Board finds that the evidence of record is insufficient to establish entitlement to service connection for disabilities of the neck, knees, and shoulders.  

The service treatment records are negative for any findings concerning the neck, knees, or shoulders.  While the Veteran did note painful and swollen joints at his report of medical history at separation from service, the examining clinician noted that this was due to his complaints of left hip pain.  There is no mention of any treatment or complaints in service as it pertains to the neck, knees, or shoulders.

After service, the Veteran submitted a February 2009 statement from his private physician noting that he had treated the Veteran since 1984 and that the Veteran had arthritis and a history of knee operations.

The Veteran also submitted private treatment records documenting the Veteran's history of treatment for multiple disabilities of the joints including the cervical spine and shoulders since 1993.  A November 1993 physical therapy record notes the Veteran reported having pain in the neck that started three to four months prior progressing into the left shoulder.  Treatment for the knees also started in 1993.  The Veteran reported a falling injury to both knees in August 1993.  He suffered also meniscal tear injury to the left knee in 2002 and the right knee in 2001.

A private medical opinion in April 2010 notes that the Veteran's excessive marching and standing while his body was supporting heavy military equipment in a cold weather climate created the conditions for arthritis and joint pain.

The Veteran underwent VA examinations in December 2015 to address the etiology of his joint disabilities.  A VA medical opinion concerning the knees, shoulders, and cervical spine was provided noting that it was less likely than not that the Veteran's current bilateral knee, shoulder, or neck disorders were caused by service or any incident of service.  The rationale was that there was nothing in the service treatment records the examiner could find to draw any connection to the pathology, either directly or indirectly; and the Veteran's history was such that onset of symptoms occurred long after discharge from service.

Although the nexus requirement for direct service connection may be established by the presence of a chronic disease such as arthritis within one year following separation from service, the Veteran's arthritis in the knees, shoulders, and neck is not shown to have manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  As noted, the Veteran separated from service in 1968.  The first findings of arthritis were not until many years later.  A December 2000 private treatment record shows probably mild osteoarthritis in the right knee.  A May 2002 private MRI of the left knee shows mild osteoarthritis with subchondral cystic degenerative changes on the proximal tibia.  A September 2008 private orthopedic treatment record shows early arthritic changes in the right knee and degenerative changes in the right shoulder.  In December 2015, a VA examination shows degenerative arthritis of the cervical spine with complaints of difficulty with his neck 20 to 25 years ago (i.e., approximately in 1990). 

In addition, while arthritis is subject to service connection based upon continuity of symptomatology, his statements concerning continuous symptoms ever since active service are not credible, as they are inconsistent with his statements on the medical records noting onset of symptoms many years after service.  Private treatment records in 1993 show the Veteran noted that his pain in his neck and shoulders started only a few months prior.  Another 1993 treatment record also notes injury to the knees at that time.  Thus, as his statements are inconsistent and not supported by his statements in the treatment records, they do not establish chronicity in arthritis symptoms in the neck, shoulders, and knees since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  The record does not show that the Veteran had disabilities of the shoulders, knees, or neck during active service or for many years thereafter.  The service treatment records do not show a diagnosis of arthritis or chronic symptoms in the shoulders, knees, or neck and the first evidence of record of treatment for the multiple joints is in 1993, many years after service separation.  

While the April 2010 medical opinion noted that the Veteran's arthritis in the multiple joints was due to his excessive marching and standing while his body was supporting heavy military equipment in a cold weather climate, there is no medical evidence shown to support this opinion, as it pertains to the shoulders, knees, or neck.  None of the medical evidence of record shows that the Veteran's symptoms in his shoulders, knees, or neck started in service or until many years later.  Post-service treatment records show onset of symptoms after service in 1993, with no mention of any correlation to military service.  The probative value of the April 2010 medical opinion as it concerns the shoulders, knees, and neck is undermined, because there is no basis in the record shown to support the opinion.  Thus, the Board finds no competent evidence of record establishing a link between the Veteran's active service and his arthritis of the shoulders, knees, and neck.  

On the other hand, the December 2015 VA examiner's opinion was provided after conducting a review of his claims file, medical records, and lay statements.  The VA opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  The commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion, which is where the probative value of the opinion is derived.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Although the Veteran contends that he has disabilities of the shoulders, knees, and neck due to his service, he is not competent to make that conclusion.  While lay persons are competent to provide opinions on some medical issues, the issue of whether arthritis is related to service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board accords significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.  

Therefore, entitlement to service connection for arthritis of the shoulders, knees, and neck on a direct basis or presumptive basis is not warranted.

C.  Right Ankle

The Veteran asserts that his right ankle disability is related to his service-connected peripheral neuropathy.  He testified that he broke his ankle because he had no feeling in the bottom of his feet due to his peripheral neuropathy and walked on it for a few months before knowing it was broken.  See Board hearing transcript, pp. 28-29.  

The service treatment records are negative for any findings pertaining to the right ankle.  The Veteran complained of swollen, painful joints at separation from service, but this was attributed to his left hip in the section explaining the complaints.

After service, a January 1999 private treatment record notes that the Veteran noticed in 1997 he began to have pain and discomfort in his right ankle with no history or trauma.  X-rays were negative but he was found to have arthritis symptoms.  He reportedly continued to have problems and in 1998, he was found to have a fracture of the medial malleolus.  A May 1998 open reduction and internal fixation of the right medial malleolar non-union was performed.  

A private operative report shows the Veteran underwent another surgery on his right ankle in March 1999 for nonunion of the right medial malleolus and medial osteochondritis desiccans of the talus.  An August 2002 private treatment record also notes that the Veteran had what sounded like a stress fracture of the medial malleolus in 1996 and eventually had to have a bone graft done sometime in 1998.  He reportedly had also turned his ankle in September 2001 and had problems since then.  An October 2001 private treatment record noted the Veteran was evaluated for injury to the right foot and ankle.  He reportedly had a history of fracturing the right ankle about 10 years prior, which was apparently misdiagnosed.  He had turned the ankle and could not put weight on it and went to the emergency room.  X-rays showed no obvious fracture but the lateral view showed probably an anterior process fracture of the calcaneus.

In May 2002, he was treated for possible posterior tibial tendonitis or tear of the right ankle.  He underwent an operation in the right ankle for osteochondral lesion in September 2002.

A private medical opinion in April 2010 notes that the Veteran's excessive marching and standing while his body was supporting heavy military equipment in a cold weather climate created the conditions for arthritis and joint pain.  However, it is not clear if the medical opinion was meant to address the right ankle, as the Veteran is primarily asserting that his right ankle disability is due to his peripheral neuropathy.  The medical opinion is not probative to the issue of direct service connection, as there is no supporting medical rationale for the opinion and the medical evidence is not consistent with a right ankle disability that was incurred during military service.

The Veteran underwent VA examinations in December 2015 to address the etiology of his ankle disabilities.  It was noted that in 1997 the Veteran sustained a fractured medial malleolus and underwent surgery in 1998 and 1999.  A VA medical opinion concerning the ankles was provided noting that it was less likely than not that the Veteran's current bilateral ankle disorders were caused by service or any incident of service.  The rationale was that there was nothing in the service treatment records the examiner could find to draw any connection to the pathology, either directly or indirectly, and the Veteran's history was such that onset of symptoms occurred long after discharge from service.

A supplemental medical opinion was provided in May 2016.  The examiner noted that the Veteran's right ankle was less likely than not proximately due to or the result of the Veteran's neuropathy of the bilateral lower extremities, but instead was due to a 1997 trauma.  The examiner also found that the right ankle disability was less likely as not aggravated by his service-connected peripheral neuropathy of the bilateral lower extremities, as there was no medical record evidence to indicate otherwise, and there was no pathophysiologic relationship.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's right ankle disability is not caused or aggravated by his service or his service-connected peripheral neuropathy.  The Board finds the VA medical opinions in December 2015 and May 2016 to be probative as to the etiology of the right ankle disability.  The examiners in December 2015 and May 2016 were fully informed of the pertinent medical history of the case, provided a fully articulated opinion, and the opinion was supported by a reasoned analysis.  Therefore, the Board assigns a high probative value to the medical opinions in December 2015 and May 2016.  See Nieves-Rodriguez, 22 Vet. App. 295, 303-04 (2008).  

With respect to the Veteran's argument that his peripheral neuropathy of the lower extremities caused him to be unable to feel his feet and resulted in him breaking his right ankle, he is competent to report his symptoms associated with his right ankle and neuropathy, as pain and numbness are readily apparent to a lay person.  However, the Veteran is not shown to be competent to determine the etiology of the claimed disability.  The medical opinion in May 2016 noted that the Veteran's ankle disability and neuropathy were of separate pathologies.  A VA examination in October 2010 noted that the Veteran's neuropathy symptoms included pain on the bottom of his feet, but did not involve his lower legs; so his right ankle was not included in his neuropathy complaints at that time.  While more recent medical records note that the Veteran's neuropathy has caused him to be unsteady and fall, the injuries to the ankle in 1996/1997 and 2001 do not mention any findings pertaining to neuropathy as the cause of the injury, but rather suggest that the right ankle was injured as a result of a stress fracture.  See, e.g., May 22, 2014 private medical statement regarding peripheral neuropathy.  In fact, the Veteran did not indicate that he could not feel pain after the broken ankle but instead felt prolonged pain that was eventually properly diagnosed as a stress fracture in the ankle.  The Board finds that there is no competent medical evidence of record to indicate that the Veteran's right ankle disability is related to his service-connected peripheral neuropathy of the lower extremities.  

In addition, the Veteran does not really contend, nor does the evidence show that the Veteran's right ankle disability was incurred in service.

After weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against the Veteran's claim.  Accordingly, the Board finds that the criteria for service connection for a right ankle disability are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

III.  Increased Rating for Peripheral Neuropathy

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting her claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran's peripheral neuropathy of the bilateral lower extremities is rated as 10 percent, each, prior to November 16, 2011, and 20 percent, thereafter.

The peripheral neuropathy in the lower extremities is rated under Diagnostic Code 8520,which provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve. 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Based on the medical findings of moderately severe incomplete paralysis in each lower extremity, the evidence shows that separate 40 percent ratings are warranted for the peripheral neuropathy in the lower extremities under Diagnostic Code 8520.  

A June 2010 private medical statement notes that the Veteran had symptoms suggestive of peripheral neuropathy since 2006, which had continued to worsen.   The clinician noted that the Veteran would likely continue to experience painful, burning sensations in his feet for the rest of his life.  It was further noted that he had been declared disabled since 2007.

An October 2010 VA examination report was provided, primarily to address the etiology of the peripheral neuropathy, but the report noted that the Veteran had burning, hot type feelings in his feet since service, now worse and averaging about an 8 to 9 out of 10.  He reportedly had quit working early in his career because of his feet problems.  It was noted that EMG studies in 2005 had confirmed peripheral neuropathy.  On physical examination the bottoms of both feet were slightly sensitive.  He also had severe vibratory sensation loss in both feet.  There was no muscle spasm or muscle atrophy present.

A November 2011 private medical statement noted that the Veteran had noticed a worsening in his symptoms of pain and numbness over the past 18 months, which affected his ability to ambulate.  EMG testing confirmed that his peripheral neuropathy had worsened since it was first diagnosed in November 2006.

A May 2014 private medical statement notes that the Veteran's numbness and tingling he experienced due to the peripheral neuropathy was quite severe despite their attempts to control the symptoms with medication.  As a result of the peripheral neuropathy the Veteran had experienced a significant change in his ability to function on a daily basis at home.  He was unable to stand or walk for any prolonged time or distance because of pain.  His balance also had become increasingly difficult with picking up his feet and often stumbling and increasing his risk for falls. 

In December 2015, a VA examination shows the Veteran's trouble with mobility due to his difficulty with knowing where his feet were in space.  This translated into occasionally falling, difficulty on uneven ground or rocky ground, and difficulty with stairs, always using the hand rail.  Sensory examination findings showed decreased vibration, position, and pin prick in bilateral glove and stocking formation.  However, there was no muscle atrophy.  The Veteran reportedly had a shuffling, broad-based gait.

A May 2016 VA supplemental medical opinion notes that the Veteran's objective findings and clinical examination and records were consistent with a moderately severe peripheral neuropathy.

A June 2016 private medical statement also notes that the Veteran's testing performed in 2011 and 2014 confirmed severe, mixed, motor and sensory polyneuropathy.  He reportedly had associated weakness including foot drop but was still able to ambulate.  He, however, was at a high risk for falling.  The clinician determined that his symptoms were permanent and would progress with time making his ability to ambulate safely more difficult as he got older.

Based on the medical findings, the medical evidence is more consistent with a finding of moderately severe incomplete paralysis in each lower extremity.  While there are reports of symptoms worsening during the appeals process, the evidence more or less shows findings consistent with moderately severe incomplete paralysis of the lower extremities throughout the appeal.  In June 2010, it was noted that his peripheral neuropathy continued to worsen and that the Veteran would likely continue to experience a painful, burning sensation in his feet for the rest of his life.  It also was noted in October 2010 that the Veteran had severe vibratory sensation loss in both feet.  This evidence shows that separate 40 percent ratings are warranted for the peripheral neuropathy in the bilateral lower extremities, effective June 14, 2010, the date of his original rating, under Diagnostic Code 8520. 

The criteria for a rating higher than 40 percent are not met, as physical examination consistently shows that there was no muscle spasm or muscle atrophy present in the lower extremities.  While the examiner in June 2016 indicated that the Veteran had foot drop and weakness, the Veteran was still able to walk.  Even though the Veteran has complaints of severe pain and loss of feeling in his lower extremities, none of the medical findings after examination of the lower legs show marked muscular atrophy, foot dangling, or no active movement possible of muscles below the knee, and flexion of the knee weakened.  The criteria for the next higher ratings of 60 or 80 percent are not met for the Veteran's peripheral neuropathy.

For all the foregoing reasons, the Board finds that separate ratings of 40 percent, but no higher, are warranted for peripheral neuropathy of the bilateral lower extremities, effective June 14, 2010.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III.  Extraschedular

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2016).

The Board has considered whether the Veteran's peripheral neuropathy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has stated that he has difficulty with walking and prolonged standing, and also has loss of balance.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

With regard to the first step of the Thun analysis, the Veteran's service-connected peripheral neuropathy is manifested by symptoms of consistent with moderately severe incomplete paralysis of the sciatic nerve, which are encompassed within the 40 rating under Diagnostic Code 8520.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  

The evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the 40 percent ratings assigned for the Veteran's peripheral neuropathy of the bilateral lower extremities are meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disabilities and their residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Thus, while the Veteran's symptoms that he suffers as a result of his peripheral neuropathy are significant, they are not considered an unusual or exceptional result of this disability.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability ratings assigned, the second step of the Thun test is not met.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 



ORDER

Entitlement to service connection for a left hip disorder is granted.

Entitlement to service connection for a neck disorder, claimed as arthritis and joint pain, is denied.

Entitlement to service connection for a left knee disorder, claimed as arthritis and joint pain, is denied.

Entitlement to service connection for a right knee disorder, claimed as arthritis and joint pain, is denied.

Entitlement to service connection for a left shoulder disorder, claimed as arthritis and joint pain, is denied.

Entitlement to service connection for a right shoulder disorder, claimed as arthritis and joint pain, is denied.

Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected peripheral neuropathy of the bilateral lower extremities, is denied.

Entitlement to a higher initial rating for a peripheral neuropathy of the left lower extremity of 40 percent, but no higher, is granted, effective June 14, 2010, subject to the rules governing the payment of monetary benefits.

Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity of 40 percent, but no higher, is granted, effective June 14, 2010, subject to the rules governing the payment of monetary benefits.




REMAND

As a result of this Board decision granting increased ratings for peripheral neuropathy, the Veteran meets the schedular criteria for a TDIU.  The evidence is not clear, however, whether the Veteran is unemployable as a result of his service-connected disabilities.  

The record shows that the Veteran has not worked since 2005, reportedly due to his peripheral neuropathy.  SSA records show the Veteran was found disabled due to a primary diagnosis of peripheral neuropathy in 2007.  

The Veteran submitted a statement with his formal TDIU claim that he was forced to quit working early because of the potential liability of his employment or injury to himself and the general public.  He noted that he had been 100 percent disabled from Social Security since 2007 due to peripheral neuropathy in both feet and that the catalyst of his decision to cease working was due to the lack of proper sense of feeling in both feet.  He noted that he was required to drive and visit job sites, where it was necessary to traverse upon unleveled grounds inspecting work functions.  He stated that he did not know where his feet were at all times and that he could not continue working due to his nerve damage in both feet.

The RO made several attempts to get information from the Veteran's employer, the latest of which was in March 2016, but received no response from the Veteran's employer.

A May 2014 private medical statement notes that the Veteran was unable to stand or walk for any prolonged time or distance because of pain.  Walking up and down stairs was difficult for him because of loss of balance from the effects of neuropathy.  The clinician commented that the Veteran's condition was permanent and would only worsen over time.  

A December 2015 VA medical opinion notes that the Veteran's peripheral neuropathy caused inability to spatially relate the position of his feet, which translated into difficulty driving or walking on upgrades and especially on uneven ground and on stairs.  He had reportedly been employed as a construction supervisor for Verizon and had to take early retirement because of these issues.  He still had difficulty driving and had to be cognizant of where his feet were.  

The Veteran testified at the Board hearing that while he was not forced to retire from his job, they insinuated that he had become a liability since he was a supervisor for a telephone company and could not get around on non-level ground or safely drive a vehicle, which was required for his job.  See March 2013 Board hearing transcript, p. 7.  He also noted that it was debatable whether his peripheral neuropathy prevented him from working, as it had been so long since he had been employed and it would be hard to be retrained at his age.  Id at 8.

As the record is not clear if the Veteran can be considered unemployable as a result of his service-connected disabilities, a medical opinion is warranted to resolve this claim.  Additional efforts also should be made to obtain employer information concerning the reasons for the Veteran leaving his last employment.

As noted in the introduction, the Board has inferred and taken jurisdiction over a claim for SMC for the aid and attendance due to service-connected disabilities.  See Akles, 1 Vet. App. 118.   As noted, a May 2014 private medical statement notes that as a result of the peripheral neuropathy the Veteran had experienced a significant change in his ability to function on a daily basis at home.  He was unable to stand or walk for any prolonged time or distance because of pain.  His balance also had become increasingly difficult with picking up his feet and often stumbling and increasing his risk for falls.  The June 2016 private medical statement also noted that the Veteran had a high risk for falling.

On remand, the Veteran must be provided with proper notice of the evidence necessary to substantiate a claim for SMC for aid and attendance or housebound status.  Any development deemed necessary should also be conducted, to include obtaining a medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Make additional efforts to obtain complete information from the Veteran's last employer.  Notify the Veteran of the efforts.

2.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to special monthly compensation for aid and attendance due to service-connected disabilities. 

3.  After the above has been completed, schedule the Veteran for appropriate VA examination(s) to address the TDIU claim.  

The appropriate Disability Benefits Questionnaire(s) (DBQs) should be completed.  The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.

The examiner(s) should provide an opinion as to the functional limitations the Veteran experiences as a result of his service-connected disabilities (peripheral neuropathy of the bilateral lower extremities, bilateral hearing loss, and tinnitus ), and what impact, if any, those have on his occupational functioning.  The examiner(s) should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report(s).

4.  Then, conduct any further development of the special monthly compensation claim deemed necessary, to include obtaining medical examinations or opinions.

5.  The AOJ should then review the record and readjudicate the claim for a TDIU and SMC based on aid and attendance.  If any issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


